SO ORDERED.

DONE and SIGNED December 4, 2018.




                                       ________________________________________
                                       JOHN S. HODGE
                                       UNITED STATES BANKRUPTCY JUDGE
          ____________________________________________________________




                      UNITED STATES BANKRUPTCY COURT
                       WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION


IN RE:                                  §             Case Number: 14-10124
                                        §
Ester M. McCray                         §
                                        §             Chapter 13
Debtor                                  §

                   Order Denying Motion to Compel Turnover

        Before the Court is the Motion to Compel Turnover of Property of the Estate

(the “Motion”) (Doc. No. 28) filed by the Chapter 13 Trustee. For the following

reasons, the Motion is DENIED.

I.      Jurisdiction, Core Status and Judicial Power to Enter this Order

        This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334 and

by virtue of the reference by the district court pursuant to 28 U.S.C. § 157(a) and LR




     14-10124 - #78 File 12/04/18 Enter 12/04/18 15:38:37 Main Document Pg 1 of 8
83.4.1. All claims presented to this Court are “core” pursuant to 28 U.S.C. § 157

(b)(2)(A), (E) and (O).

       The Supreme Court’s ruling in Stern v. Marshall, 564 U.S. 462, 131 S.Ct. 2594,

180 L.Ed.2d 475 (2011), sets forth certain limitations on the constitutional authority

of bankruptcy courts to enter final orders. BP RE, L.P. v. RML Waxahachie Dodge,

L.L.C., 735 F.3d 279, 286 (5th Cir.2013) (“ ‘the question is whether the action at issue

stems from the bankruptcy itself or would necessarily be resolved in the claims

allowance process.’ ”) (quoting Stern, 131 S.Ct. at 2618); Thus, under Stern, in

addition to determining whether each claim is core or non-core, this Court must also

determine whether the underlying issue “stems from the bankruptcy itself or it would

necessarily be resolved in the claims allowance process.” BP RE,735 F.3d at 286.

Absent both statutory and constitutional authority, this Court may not enter a final

order, and instead must issue proposed findings of fact and conclusions of law to be

considered by the district court.

       The issues presented in this case stem from the bankruptcy itself as a dispute

regarding turnover of property of a bankruptcy estate can only arise in a bankruptcy

case. Therefore, there are no Stern issues in this case.

II.    Procedural Background

       On January 16, 2014 (the “Petition Date”), Ester M. McCray (“Debtor”) filed

a voluntary petition for relief under Chapter 13 of the Bankruptcy Code (Doc. 1). On

June 4, 2014, this Court (Callaway, J.) entered an Order confirming the Plan (Doc.

35). The Plan was later modified by Order entered on April 25, 2016 (Doc. 52). By its




  14-10124 - #78 File 12/04/18 Enter 12/04/18 15:38:37 Main Document Pg 2 of 8
terms, the Plan required Trustee to make periodic payments to Caliber Home Loans,

Inc. (“Creditor”), which held a claim secured by a first-priority mortgage on Debtor’s

principal residence. Trustee inadvertently overpaid Creditor by $521.84. To retrieve

the overpayment, Trustee filed a Motion to Compel Turnover of Property of the Estate

(Doc. 76). Creditor did not respond. Importantly, on January 26, 2018, a third party

filed evidence and notice pursuant to Bankruptcy Rule 3001(e)(2) of the transfer of

Creditor’s claim to U.S. Bank Trust National Association as Trustee for GIFM

Holdings Trust, serviced by Select Portfolio Servicing, Inc. Trustee’s motion was

served on Creditor and the transferee of the claim and the servicing agent for the

transferee.   Trustee’s motion, however, seeks a money judgment solely against

Creditor, not the transferee of the claim.

      At the hearing on the Motion, the Court advised that it was inclined to deny

the relief requested because a turnover request against non-debtor parties must be

made by a formal adversary proceeding, initiated by a complaint filed in accordance

with the rules applicable to adversary proceedings. Fed. R. Bankr. P. 7001(1). At the

hearing, counsel for Debtor asked for an opportunity to file a post-hearing brief in

support of the Trustee’s Motion. In her brief (Doc. 77), Debtor argues that Creditor

impliedly waived the right to an adversary proceeding and impliedly consented to the

entry of an Order granting the relief requested in the Motion because: (1) the evidence

proves that Creditor received a copy of the Motion and Notice of Hearing and (2)

Creditor failed to attend the hearing or file an objection. Debtor argues that an

adversary proceeding under Bankruptcy Rule 7001 is not required and that a motion




  14-10124 - #78 File 12/04/18 Enter 12/04/18 15:38:37 Main Document Pg 3 of 8
under Bankruptcy Rule 9014 as a contested matter is sufficient to recover property

from non-debtor third parties.

III. Analysis

      Bankruptcy Rule 7001(1) governs this dispute. This Court has a duty to

enforce the Bankruptcy Rules as written. Although not statutory, the Supreme Court

promulgated the Federal Bankruptcy Rules pursuant to authority granted by

Congress under 28 U.S.C. § 2075. That statute provides, in pertinent part:

      Bankruptcy rules
      The Supreme Court shall have the power to prescribe by general rules, the
      forms of process, writs, pleadings, and motions, and the practice and procedure
      in cases under title 11.

28 U.S.C. § 2075.

      Bankruptcy Rules have the force and effect of law. Hanna v. Plumer, 380 U.S.

460, 471, 85 S.Ct. 1136 (1965) (addressing the service requirements of Fed.R.Civ.P.

4(d)(1) and referring to the identical language in the Rules Enabling Act applicable

to the Federal Rules of Civil Procedure, 28 U.S.C. § 2072). Thus, “[w]hen a situation

is covered by one of the Federal Rules, ... the court has been instructed to apply the

Federal Rule, and can refuse to do so only if the Advisory Committee, [the U.S.

Supreme] Court, and Congress erred in their prima facie judgment that the Rule in

question transgresses neither the terms of the Enabling Act nor constitutional

restrictions.” Hanna, 380 U.S. at 471, 85 S.Ct. 1136.

      Similar to rules governing statutory construction, interpretation of the

Bankruptcy Rules “begins where all such inquiries must begin: with the language of

the statute [rule] itself.” United States v. Ron Pair Enters., Inc., 489 U.S. 235, 241,




  14-10124 - #78 File 12/04/18 Enter 12/04/18 15:38:37 Main Document Pg 4 of 8
109 S.Ct. 1026, 103 L.Ed.2d 290 (1989). “[I]t is also where the inquiry should end, for

where, as here, the statute’s [rule’s] language is plain, the sole function of the courts

is to enforce it according to its terms.” Id. (internal quotation omitted). The plain

language of Bankruptcy Rule 7001 requires an adversary proceeding to recover

money or property from third parties who are not the debtor. Bankruptcy Rule

7001(1) provides in pertinent part: “... The following are adversary proceedings: (1) a

proceeding to recover money or property, other than a proceeding to compel the debtor

to deliver property to the trustee, or a proceeding under § 554(b) or § 725 of the Code,

Rule 2017, or Rule 6002.” The Motion is an attempt to recover property from a third

party, not the debtor, and does not involve abandonment of property under

Bankruptcy Code § 554(b), disposition of property under Bankruptcy Code § 725, a

debtor's transactions with an attorney under Bankruptcy Rule 2017, or an accounting

by a prior custodian of estate property under Bankruptcy Rule 6002. Beyond doubt,

the Motion falls within the general rule of an adversary proceeding for turnover of

money or property.

      It is settled law in the Fifth Circuit that a request for turnover of property or

money from non-debtor third parties must be made by an adversary complaint

instead of a motion. Long ago, the Fifth Circuit stated:

      Rule 7001 of the Bankruptcy Rules provides that an action by the Trustee
      against a third party for turnover relief pursuant to § 542 constitutes an
      adversary proceeding. See Fed. R. Bankr. P. 7001(1) (providing that a
      proceeding “to recover money or property, except a proceeding to compel the
      debtor to deliver property to the trustee” constitutes an adversary proceeding);
      Haber Oil Co. v. Swinehart (In re Haber Oil Co.), 12 F.3d 426, 437 (5th
      Cir.1994) (“[A] proceeding to recover money or property is an adversary
      proceeding ....“ (internal quotation marks omitted)). “Adversary proceedings




  14-10124 - #78 File 12/04/18 Enter 12/04/18 15:38:37 Main Document Pg 5 of 8
      are governed by Part VII of the Bankruptcy Rules, Bankruptcy Rule 7001, and
      the rules in Part VII generally ‘either incorporate or are adaptations of most of
      the Federal Rules of Civil Procedure.’ “ Id. (quoting Fed. R. Bankr. P. 7001
      advisory committee's note). As such, a request for turnover relief against
      someone other than the debtor must be commenced by complaint rather
      than by motion. See Fed. R. Bankr. P. 7003 (providing that an adversary
      proceeding “is commenced by filing a complaint with the court”); In re Perkins,
      902 F.2d 1254, 1258 (7th Cir.1990) (“A turnover proceeding commenced by
      motion rather than by complaint will be dismissed, and a turnover order
      entered in an action commenced by motion will be vacated.” (citations
      omitted)); Smith v. Wheeler Tech., Inc. (In re Wheeler Tech., Inc.), 139 B.R. 235,
      240 (B.A.P. 9th Cir.1992) (“A turnover action is an adversary proceeding which
      must be commenced by a properly filed and served complaint.” (internal
      quotation marks omitted)); Mayex II Corp. v. Du-An Prods ., Inc. (In re Mayex
      II Corp.), 178 B.R. 464, 467 (Bankr.W.D.Mo.1995) (dismissing a motion for
      turnover relief on the ground that an action for turnover relief must be
      commenced by a properly filed and served complaint); In re Taronji, 174 B.R.
      964, 966 (Bankr.N.D.Ill.1994) ( “Ordinarily, a trustee must bring a separate
      adversary proceeding in order to recover disputed property of the estate, but
      when the property is held by the debtor, the trustee may proceed by motion.”);
      In re Realty Southwest Assocs., 140 B.R. 360, 365 n. 2 (Bankr.S.D.N.Y.1992)
      (“Pursuant to 11 U.S.C. § 542, ‘turnover’ involves an action by the debtor or
      trustee to recover money or property to the estate. Such an action must be
      accomplished by adversary proceeding.”). Here, the district court entered the
      Bankruptcy Turnover Order pursuant to a motion seeking turnover relief.
      Because the Trustee may only seek turnover relief from Mrs. Hinsley via a
      properly filed and served complaint in an adversary proceeding, the
      Bankruptcy Turnover Order is in no way binding upon her.

In re Hinsley, 149 F.3d 1179 (5th Cir. 1998) (emphasis added).

      In Hinsley, the Fifth Circuit cited with approval the Seventh Circuit case of In

re Perkins, 902 F.2d 1254, 1258 (7th Cir.1990) holding that “A turnover proceeding

commenced by motion rather than by complaint will be dismissed, and a turnover

order entered in an action commenced by motion will be vacated.” Reading Hinsely

and Perkins together, the Court must deny the turnover motion.

      In her Brief, Debtor notes that the Fifth Circuit has ruled that a non-debtor

third party may implicitly consent to litigating a turnover motion without the




  14-10124 - #78 File 12/04/18 Enter 12/04/18 15:38:37 Main Document Pg 6 of 8
necessity of an adversary proceeding in instances “when the court afforded them all

the protections of an adversary proceeding yet they knowingly failed to litigate a Rule

7001 issue which they had an opportunity to litigate.” Zale Corp., 62 F.3d at 746, 763

(5th Cir. 1995); see also In re Ulmer, 1999 WL 1240788 (5th Cir.1999) (unpublished).

In Ulmer, the bankruptcy court granted a motion for turnover of property that should

have been brought as an adversary proceeding. Id. at *1. When the purported

purchaser of the property objected, the Fifth Circuit held that he had “waived any

objection because he had notice of the ... motion,” had “failed to object until after [it]

was granted,” and “had been granted a hearing where he was given the opportunity

to address the issues.” Id.

      Here, there is no evidence in the record to suggest that Creditor consented to

the turnover motion other than its failure to file an objection or make any sort of

appearance stating its opposition to the turnover motion. Unlike the situation in

Ulmer where the creditor appeared in court and proceeded to fully participate in an

evidentiary hearing on the issue, here Creditor has not participated in the instant

dispute by any means whatsoever. Under these circumstances, the Court concludes

that waiver has not occurred.

IV.   Conclusion

      In the instant case, the Trustee seeks a money judgment against a non-debtor

party by motion on only twenty-one (21) days' notice of hearing without the

heightened procedural protections of a service of a summons and complaint in an

adversary proceeding with thirty (30) days to respond after issuance of summons and




  14-10124 - #78 File 12/04/18 Enter 12/04/18 15:38:37 Main Document Pg 7 of 8
a schedule of pretrial proceedings if an answer is served and filed. Compare Federal

Rule of Bankruptcy Procedure 9014 with Federal Rules of Bankruptcy Procedure

7001 et seq. Because the Trustee failed to file an adversary proceeding for turnover of

property and money as required by Bankruptcy Rule 7001(1), the Motion is

procedurally defective.

      ACCORDINGLY, IT IS ORDERED that the Motion is denied without

prejudice to the filing of an adversary complaint to seek relief sought by the Motion.

                                         ###




  14-10124 - #78 File 12/04/18 Enter 12/04/18 15:38:37 Main Document Pg 8 of 8
